 



Exhibit 10.55
September 28, 2006
Synergetics, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368

  Re:   Loan to Synergetics, Inc. (the “Borrower”), dated 09/30/2005, in the
Original
Principal Amount of $1,000,000.00; Loan Account No. 378-8079382-0002 (the
“Loan”)

     Dear Mrs. Boone:
     This letter confirms our agreement to extend the maturity date for this
Loan from 09/30/06 (the “Old Maturity”) to 10/31/2006 (the “New Maturity”),
subject to the following terms and conditions:

  1.   We must receive payment in full of all accrued and unpaid interest in the
amount of $6,538.14 and all unpaid late fees and other charges in the amount of
$00.00, which amounts are outstanding on the Loan as of the date of this letter,
by no later than ten (10) days from the date of this letter.     2.   We must
receive a copy of this letter, executed by Borrower in the space provided below,
by no later than ten (10) days from the date of this letter.

     If Borrower should fail to satisfy any of the conditions listed above, the
New Maturity shall be null and void, and the Old Maturity shall be deemed to be
in full force and effect.
     By executing this letter below, Borrower affirms the indebtedness owed to
us regarding the Loan and agrees that as of the date of this letter the
outstanding principal balance on the Loan is $920,325.25, with accrued and
unpaid interest, late fees and other charges in the amounts shown above.
Borrower further covenants, represents and warrants that, as of the date
Borrower executes this letter, Borrower has no defenses, setoffs, rights of
recoupment, counterclaims or claims of any nature whatsoever in respect of the
Loan (including, but not limited to, claims arising from fraud,
misrepresentation, breach of contract, breach of commitment, impairment of
collateral or waiver of any terms or provisions of any documents executed or
delivered in connection with the Loan), Borrower hereby releasing any such
defenses, claims, etc. Borrower agrees to execute such other instruments or
documents as we may reasonably request in order to further document the New
Maturity.
     This letter is not intended to be, and shall not be deemed or construed to
be, a novation with regard to the Loan, and except as expressly modified by this
letter, all terms, conditions, and provisions of the Loan (including, without
limitation, Borrower’s obligation to make monthly payments of interest, or
principal and interest, as the terms of the Loan documents may provide),

 



--------------------------------------------------------------------------------



 



Synergetics, Inc.
September 28, 2006
Page 2
and all documents and instruments evidencing the Loan, remain and continue in
full force and effect. This letter constitutes no obligation on our part to
renew or refinance the Loan, or to further extend the maturity date, upon the
New Maturity, and we have not waived any, and we reserve all of, our rights and
remedies under any and all of the Loan documents with respect to any existing or
future default, whether known or unknown to us.

            Sincerely,
 
Regions Bank
 
      By:   /s/ Anne D. Silvestri         Title:   SVP             

Acknowledged and Agreed:

                By:     /s/ Pamela G. Boone       Title:    EVP and CFO     
Date:    September 30, 2006         

 